Name: Council Regulation (EEC) No 2751/78 of 23 November 1978 laying down general rules for fixing the import levy on olive oil by tender
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy;  EU finance
 Date Published: nan

 / No L 331 /6 Official Journal of the European Communities 28 . 11 . 78 COUNCIL REGULATION (EEC) No 2751/78 of 23 November 1978 laying down general rules for fixing the import levy on olive oil by tender The Commission s decision shall be published forth ­ with in the Official Journal of the European Commu ­ nities. 2. When the Commission decides to apply Article 16 (4) of Regulation No 136/66/EEC or Article 5 (4) of Regulation (EEC) No 2749/78 , it shall publish forth ­ with its decision in the Official Journal of the Euro ­ pean Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 1 562/78 (2), and in particular Article 16 (5) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3), and in particular Article 5 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 16 of Regulation No 136/66/EEC and Article 5 of Regulation (EEC) No 2749/78 provide, under certain circumstances, for the fixing of import levies on olive oil by tender ; Whereas, so that such a system can be applied, tenderers should submit an application for an import licence, indicating, among other things, the levy which they undertake to pay upon importation ; whereas, to guarantee that the obligations arising from the submission of applications are observed, a special security should be introduced ; Whereas, to ensure that the minimum levy is fixed at a level which is as close as possible to that resulting from actual market trends, the factors to be taken into consideration when fixing the levy should be listed, Article 2 Tenderers shall submit an application for an import licence to the competent bodies in the Member States and shall at the same time provide a special security for an amount to be determined . Applications may be submitted only on the dates fixed by the Commission . Applications for an import licence shall be accom ­ panied by a statement of : (a) the quantity of the product to which the applica ­ tion relates and, in the event of the application of Article 1 (2), the presentation covered by the appli ­ cation ; (b) the gross rate of levy per 100 kilograms of the product which the applicant undertakes to pay upon importation . HAS ADOPTED THIS REGULATION : Article 3 The Commission shall fix the gross minimum levy in units of account per 100 kilograms for each of the products concerned, having regard to the situation \  on the world market or the Greek market as appro ­ priate, and  on the -Community market and to the gross levy rates indicated by tenderers. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1979 . Article 1 1 . A soon as the conditions laid down in Article 16 ( 1 ) of Regulation No 136/66/EEC or in Article 5 ( 1 ) of Regulation (EEC) No 2749/78 are met, the Commis ­ sion shall decide to resort to the tendering procedure referred to in the relevant Article in connection with olive oil falling within subheadings 15.07 A I and 15.07 A II of the Common Customs Tariff. (!) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 185, 7. 7. 1978, p. 1 . (3) See page 1 of this Official Journal . 28 . 11 . 78 Official Journal of the European Communities No L 331 /7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1978 . For the Council The President J. ERTL